           Case 1:20-cv-03902-JLC Document 26 Filed 07/27/21 Page 1 of 43


                                                                                               7/27/2021
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
MICHAEL OBREMSKI,                                                       :
                                                                        :
                  Plaintiff,                                            :   OPINION & ORDER
                                                                        :
         -against-                                                      :   20-CV-3902 (JLC)
                                                                        :
KILOLO KIJAKAZI, 1                                                      :
Commissioner, Social Security Administration,                           :
                                                                        :
                  Defendant.                                            :
                                                                        :
------------------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        Plaintiff Michael Obremski seeks judicial review of a final determination by

defendant Kilolo Kijakazi, the Acting Commissioner of the Social Security

Administration, denying Obremski’s application for disability insurance benefits

under the Social Security Act. The parties have cross-moved for judgment on the

pleadings pursuant to Rule 12(c) of the Federal Rules of Civil Procedure. For the

reasons set forth below, Obremski’s motion is granted, the Commissioner’s cross-

motion is denied, and the case is remanded for further proceedings.

                                            I. BACKGROUND

    A. Procedural History

        On November 30, 2016, Obremski filed an application for Social Security

Disability benefits (“SSD”), alleging a disability onset date of November 4, 2016.



1Kilolo Kijakazi is now the Acting Commissioner of the Social Security
Administration. Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure,
Kilolo Kijakazi is substituted for Andrew Saul as the defendant in this action.

                                                       1
        Case 1:20-cv-03902-JLC Document 26 Filed 07/27/21 Page 2 of 43




Administrative Record (“AR”), Dkt. No. 14, at 226, 356–62. 2 Obremski

subsequently filed a claim for Supplemental Security Income benefits (“SSI”) on

June 8, 2018 that was consolidated with the SSD claim. 3 Id. at 27. Obremski

alleged he was unable to work due to an impairment of his “right hand (no blood

flow),” inflammatory arthritis, and a history of asthma. Id. at 227, 231–32.

      The Social Security Administration (“SSA”) denied Obremski’s claim on

February 23, 2017. Id. at 226–35. On March 18, 2017, Obremski requested a

hearing before an Administrative Law Judge (“ALJ”). Id. at 244–46. On November

7, 2018, Obremski, represented by counsel, appeared and testified before

Administrative Law Judge (“ALJ”) Michelle Allen. Id. at 196–225. In a decision

dated January 23, 2019, the ALJ found Obremski not disabled from November 4,

2016 to the date of decision and denied his claims. Id. at 17–31. Obremski sought

review of the ALJ’s decision by the Appeals Council, which was subsequently denied

on March 19, 2020, rendering the ALJ’s decision final. Id. at 1–3.

      Obremski timely commenced this action on May 19, 2020, seeking judicial

review of the Commissioner’s decision pursuant to 42 U.S.C. § 405(g). Complaint,

(“Compl.”), Dkt. No. 1. The Commissioner answered Obremski’s complaint by filing

the administrative record on November 10, 2020. Dkt. No. 14. On February 8,

2021, Obremski moved for judgment on the pleadings and submitted a


2The page number refers to the sequential numbering of the Administrative Record
provided on the bottom right corner of the page, not the number produced by the
Electronic Case Filing (ECF) System.
3Obremski’s SSI application was not included in the record but was adjudicated by
the ALJ in the decision. See AR at 27.

                                        2
        Case 1:20-cv-03902-JLC Document 26 Filed 07/27/21 Page 3 of 43




memorandum of law in support of his motion. Notice of Motion, Dkt. No. 17;

Memorandum of Law in Support of Plaintiff’s Motion for Judgement on the

Pleadings (“Pl. Mem.”), Dkt. No. 18. The Commissioner cross-moved for judgment

on the pleadings on May 25, 2021 and submitted a memorandum in support of her

cross-motion. Notice of Cross-Motion, Dkt. No. 23; Memorandum of Law in

Opposition to Plaintiff’s Motion for Judgment on the Pleadings and in Support of

the Commissioner’s Cross-Motion for Judgment on the Pleadings (“Def. Mem.”),

Dkt. No. 24. On June 11, 2021, Obremski submitted reply papers. Reply

Memorandum of Law in Support of Plaintiff’s Motion for Judgment on the

Pleadings (“Pl. Reply”), Dkt. No. 25. 4

    B. The Administrative Record

          1. Obremski’s Background

      Obremski was born on June 14, 1972. AR at 226. He was 44 years old on his

alleged onset date of disability. Id. at 227. At the time of the hearing, Obremski

lived in Callicoon, New York with his father and step-mother. Id. at 202. He has

an eleventh-grade education and has prior work history as a painter. Id. at 204–05.

      Obremski testified that a blood clot (occlusion) in his right hand and long-

term rheumatoid arthritis have rendered him unable to work since November 4,



4In her motion papers, the Acting Commissioner provides no “Statement of Facts,”
but merely refers the Court to the administrative record. Def. Mem. at 1. This is
not an acceptable practice. At a minimum, the Commissioner should indicate
whether she has any disagreement with the claimant’s factual recitation in his
moving papers, and if so, identify what those disputes are. It is essential that the
Commissioner assist in the process of streamlining the record in order to facilitate
meaningful review.

                                          3
        Case 1:20-cv-03902-JLC Document 26 Filed 07/27/21 Page 4 of 43




2016. Id. at 211–12. He had surgery as a result of the right hand occlusion,

resulting in numbness in his middle, fourth, and pinkie fingers from the first

knuckle to the tip. Id. at 213–14. He also testified to needing thermal gloves to

avoid pain in his right hand. Id. at 215.

       Obremski claims that he has suffered from rheumatoid arthritis for 14 years.

Id. at 209. As a result, he has experienced swelling and pain in his right hand and

both his shoulders and knees bilaterally. Id. at 207–08, 211. He also claims to

suffer from diabetes, vertigo, fatigue, and frequent infection as a result of the

medications he takes for his conditions. Id. at 208, 216. Obremski stated at the

hearing that he was taking Prednisone, 5 Methotrexate, 6 and Enbrel 7 while he was

working, but has begun taking additional medications since he stopped working.

Id. at 216–17. He reported getting pneumonia in the summer, which he attributed

to the immunosuppressant medications he takes for his rheumatoid arthritis. Id. at

218.




5Prednisone is used to treat rheumatoid arthritis by reducing swelling, redness,
and by changing the way the immune system works. Prednisone, U.S. NATIONAL
LIBRARY OF MEDICINE: MEDLINE PLUS,
https://medlineplus.gov/druginfo/meds/a601102.html (last visited July 26, 2021).
6Methotrexate is used to treat certain types of cancer and rheumatoid arthritis by
decreasing the activity of the immune system. Methotrexate, U.S. NATIONAL
LIBRARY OF MEDICINE: MEDLINE PLUS,
https://medlineplus.gov/druginfo/meds/a682019.html (last visited July 26, 2021).
7 Enbrel, the brand name of Etanercept Injection, is prescribed to treat rheumatoid
arthritis by blocking the action of the tumor-necrosis factor, a substance in the body
that causes inflammation. Etanercept Injection, U.S. NATIONAL LIBRARY OF
MEDICINE: MEDLINE PLUS, https://medlineplus.gov/druginfo/meds/a602013.html
(last visited July 26, 2021).

                                            4
        Case 1:20-cv-03902-JLC Document 26 Filed 07/27/21 Page 5 of 43




      In a Disability Report from December 12, 2016, Obremski reported needing

assistance to dress himself, use buttons or zippers, and bathe, as he is unable to use

his right hand. Id. at 409. He also reported that he cannot be exposed to hot or cold

water. Id. Obremski noted that he was only able to help with chores that could be

accomplished using one hand, such as wiping the countertops. Id. at 410. Based on

the 2016 report, Obremski’s daily activities and hobbies include “watching tv [and]

listening to music.” Id. at 412. As of November 7, 2018, Obremski’s daily activities

were limited by exhaustion and difficulty gripping. Id. at 215–16.

          2. Medical Opinion Evidence

                   a. Avram Goldberg, M.D. – Rheumatologist

      Avram Goldberg, M.D., a rheumatologist at NYU Langone Medical Center,

has treated Obremski for his rheumatoid arthritis since 2013. Id. at 566–67.

During his first visit on September 10, 2013, Obremski complained of pain in his

knees and in his left elbow and left hand. Id. On December 3, 2013, Dr. Goldberg

prescribed Meloxicam and Percocet for pain management and Prednisone for

rheumatoid arthritis. Id. at 569. 8 Obremski continued to receive treatment from

Dr. Goldberg from September 2013 through November 2016, and consistently

complained of pain in his wrists, elbows, shoulders, and knees, as well as fatigue.

See, e.g., id. at 476, 484, 489, 492, 500, 504, 510, 520, 527, 534, 541, 548.




8 Meloxicam is a prescription used to relieve pain, tenderness, swelling, and
stiffness caused by rheumatoid arthritis. Meloxicam, U.S. NATIONAL LIBRARY OF
MEDICINE: MEDLINE PLUS, https://medlineplus.gov/druginfo/meds/a601242.html
(last visited July 26, 2021).

                                           5
        Case 1:20-cv-03902-JLC Document 26 Filed 07/27/21 Page 6 of 43




      On November 5, 2016, a CT scan of Obremski’s right upper extremity,

including the right arm and chest, demonstrated occlusion of the right ulnar artery

in the distal third of the forearm. Id. at 447–49. Obremski subsequently

underwent a procedure to clear the occlusion, although the surgical records are not

included in the record. See Pl. Mem. at 3.

      On April 20, 2017, Obremski returned to Dr. Goldberg, reporting pain in his

right hand and elbow. Id. at 581. Dr. Goldberg conducted a physical exam, noting

small effusions in the elbows, some pain with range of motion, and mild knee pain

with range of motion. Id. at 582.

                  b. Rajeev Dayal, M.D. – Vascular surgeon

      After the surgery to clear the occlusion, Rajeev Dayal, M.D., a vascular

surgeon at New York Presbyterian Queens, examined Obremski’s right upper

extremity cyanosis on November 6, 2016. Id. at 627. 9 During a follow up on

November 29, 2016, Dr. Dayal noted third and fourth fingertip hyperesthesia on

Obremski’s right hand and coolness when exposed to cold temperatures or pressure;

the third fingertip in particular had an area of “blueness.” Id. at 461–63. 10 In a

physical examination, Dr. Dayal noted an inability to palpate the right ulnar artery

pulse, a warm right hand and fingertips as compared to the left hand, a slightly




9Cyanosis refers to a bluish cast to the skin and mucous membranes, and is usually
caused by low blood oxygen levels. Peripheral Cyanosis, HEALTHLINE,
https://www.healthline.com/health/peripheral-cyanosis (last visited July 26, 2021).
10Hyperesthesia is an increase in the sensitivity of any senses, such as sight, sound,
touch, and smell. Hyperesthesia, HEALTHLINE,
https://www.healthline.com/health/hyperesthesia (last visited July 26, 2021).

                                         6
        Case 1:20-cv-03902-JLC Document 26 Filed 07/27/21 Page 7 of 43




cyanotic third fingertip with a 2mm wound, and right medial wrist incision. Id. at

463–64. Based on his report and physical examination, Dr. Dayal diagnosed upper

limb ischemia. Id. 11

      In an incomplete report dated December 22, 2016, Dr. Dayal opined that

Obremski’s ability to perform work-related physical activities is limited. Id. at

460. 12 Specifically, he stated Obremski is “unable to work due to loss of

function/circulation to upper extremity,” is limited in his ability to push/pull, and

has manipulative limitations in his upper extremities. Id.

      In an Upper Extremity Assessment dated March 7, 2017, Dr. Dayal reported

treating Obremski monthly beginning on November 7, 2016 after diagnosing him

with an ulnar artery occlusion, based on diagnostic test results from an angiogram

of the right upper extremity and a noninvasive vascular study. Id. at 576–80. This

diagnosis was also supported by clinical evidence of decreased sensation, limitation

of motion, muscle atrophy, paresthesia, 13 reduced grip strength, tenderness,

swelling, redness of the right extremity, as well as hyperesthesia of the right third,


11Ischemia is a condition in which a part of the body does not receive enough blood
and oxygen due to a build-up or blockage in the arteries. What is Ischemia?,
WEBMD, https://www.webmd.com/heart-disease/what-is-ischemia (last visited July
26, 2021).
12
  Dr. Dayal did not complete the entire form, omitting the first page that included
sections for “History and Subsequent Course,” “Clinical Findings,” and other
background information such as height, weight, and blood pressure. AR at 459.
However, he filled out the section regarding Obremski’s ability to do work-related
physical activities. Id. at 460.
13 Paresthesia is the burning or prickling sensation commonly affecting the hands,
arms, legs, or feet. Chronic paresthesia can cause stabbing pain, clumsiness. What
is Paresthesia?, HEALTHLINE,
https://www.healthline.com/health/paresthesia#outlook (last visited July 26, 2021).

                                          7
        Case 1:20-cv-03902-JLC Document 26 Filed 07/27/21 Page 8 of 43




fourth, and fifth fingertips. Id. Obremski’s primary symptoms were right upper

arm ischemia, pain and hyperesthesia in the third, fourth, and fifth fingertips and

severe cold intolerance, aggravated by touch, movement, and cold temperatures. Id.

at 577. Dr. Dayal noted that Obremski’s pain resulted in altered pain processing,

decreased activity, difficulty with activities of daily living, and difficulty performing

fine or gross movements, resulting in extreme limitations (“never/rare use”) in his

ability to use his right upper extremities to handle objects and some limitations

(“occasional use”) in his ability to use his right upper extremities to reach, push, or

pull. Id. at 577–78. He also determined that Obremski could occasionally lift and

carry up to five pounds. Id. at 578. Dr. Dayal opined that Obremski’s symptoms

would likely increase if he was placed in a competitive work environment and that

his experience of pain, fatigue, and other symptoms would be severe enough to

interfere with his attention and concentration occasionally (up to a third of an eight-

hour workday). Id. at 579.

                  c. Gabriel H. Jung, M.D. – Treating internist

      Gabriel H. Jung, M.D., a treating internist at Queens Medical Associates,

completed an undated medical report with a fax transmittal date stamp of

December 13, 2016. Id. at 443. Dr. Jung determined that Obremski’s work-related

physical activities are limited due to the lack of sensation in his right hand, and

that he can only lift or carry up to 10 pounds or as tolerated, can stand and/or walk

for up to two hours per day or as tolerated, and can sit for up to six hours per day.

Id. at 443. In a letter dated January 10, 2017, Dr. Jung specified that Obremski

“has sensory loss in median nerve distribution in his right (dominant) hand,” and


                                          8
        Case 1:20-cv-03902-JLC Document 26 Filed 07/27/21 Page 9 of 43




“therefore is limited in his ability to grasp, push/pull, lift/carry, or do other activities

with [his right] hand.” Id. at 465.

                   d. Jeffrey Gross, M.D. – Pain management and
                      rehabilitation specialist

       Jeffrey Gross, M.D. at NYU Langone PMR Associates – Union Square,

evaluated Obremski on March 23, 2018 and reviewed his medical records from Dr.

Dayal and Dr. Goldberg. Id. at 615. Obremski complained of pain in both knees,

his right elbow, fingers of both hands, both wrists, and his left shoulder, with

symptoms of pain exacerbated by use or prolonged sitting, standing, and walking.

Id. A physical examination revealed decreased range of motion in the right elbow,

tenderness of the posterior and lateral right elbow, decreased range of motion in the

left shoulder, and tenderness of the left ulnar wrist and the metacarpophalangeal

(“MCP”) joint of the left medial fingers. Id. at 615–16. Obremski retained full

range of motion for both wrists and hands. Id. at 615. The exam revealed that both

the right and left knee had crepitus, and the left knee had tenderness of the medial

joint line and lateral joint line. Id. at 616. 14 Obremski’s strength in his upper and

lower extremities was normal except for decreased bilateral grip strength, which

measured at four out of five. Id. Dr. Gross diagnosed rheumatoid arthritis affecting

multiple joints, including both wrists, hands, knees, the right elbow, and the left

shoulder. Id. Based on the physical examination and record review, Dr. Gross



14Crepitus is “the grinding, creaking, cracking, grating, crunching, or popping that
occurs when moving a joint.” What Is Creptius?, Arthritis-Health, available at
https://www.arthritis-health.com/types/general/what-crepitus (last visited July 26,
2021).

                                           9
       Case 1:20-cv-03902-JLC Document 26 Filed 07/27/21 Page 10 of 43




reported that Obremski was “incapable of performing activities on a sustained or

regular basis in a normal competitive work environment due to his chronic pain,”

concluding that he is therefore “disabled for work.” Id.

      Dr. Gross completed a Rheumatoid Arthritis Impairment Questionnaire on

the same day, March 23, 2018. Id. at 617. Dr. Gross observed pain, inflammation,

and/or limitations of movement in Obremski’s left shoulder, both knees, right elbow,

right and left fingers, and both wrists. Id. Dr. Gross opined that Obremski had

marked limitations, finding that he is essentially precluded from grasping, turning,

and twisting objects with his right and left hands, as well as using his right fingers

and hand for fine manipulation. Id. at 618. Dr. Gross further opined that

Obremski was only moderately limited in using his left fingers and hand for fine

manipulation or using either arm for reaching (including overhead). Id. Obremski

had reduced range of motion in his right elbow, both knees, and left shoulder,

reduced grip strength bilaterally, and tenderness in both knees, the left

wrist/fingers, the left shoulder, and the right elbow. Id. Based on the impairments

listed, Dr. Gross indicated that Obremski could occasionally lift and carry up to 10

pounds but could only sit, stand, or walk for up to one hour in an eight-hour

workday, as it would be necessary or medically recommended to not sit continuously

in a work setting. Id. at 620–21.

                  e. Catskill Regional Medical Center

      On May 15, 2018, Obremski established primary care treatment at Catskill

Regional Medical Center when he was evaluated by Lauren Roman, M.D. Id. at 76.

Dr. Roman noted Obremski’s new onset diabetes as a result of taking Prednisone to


                                         10
       Case 1:20-cv-03902-JLC Document 26 Filed 07/27/21 Page 11 of 43




treat his rheumatoid arthritis and re-affirmed diagnoses for moderate persistent

allergic asthma and rheumatoid arthritis involving multiple sites with positive

rheumatoid factor. Id. at 76, 78. Dr. Roman prescribed Singulair, 15 Symbicort, 16

and Albuterol 17 for the asthma. Id. at 78.

      On June 18, 2018, Obremski returned to Catskill Regional Medical Center

complaining of dizziness spells and right rib pain. Id. at 88. On June 21, 2018, he

was admitted into the emergency department with a fever. Id. at 667–70. A CT

scan revealed pneumonia in his left upper lobe extending from the left hilar region

to the left lateral lung convexity. Id. at 672. Obremski was treated by Dr. Roman

for a check-in one month later on July 19, 2018. Id. at 754. At that visit, Dr.

Roman reported significant improvement in his lungs. Id.

      On June 26, 2018, Obremski was evaluated by Jowairiyya S. Ahmad, M.D., a

rheumatologist at Catskill Regional Medical Center, for rheumatoid arthritis. Id. at

114. A physical examination revealed Obremski’s discomfort with range of motion

in both his shoulders, tenderness in the right elbow epicondyles, tenderness on


15Singulair, the brand name for Montelukast, is “used to prevent wheezing,
difficulty breathing, chest tightness, and coughing caused by asthma.” Montelukast,
U.S. NATIONAL LIBRARY OF MEDICINE: MEDLINE PLUS,
https://medlineplus.gov/druginfo/meds/a600014.html (last visited July 26, 2021).
16Symbicort, the brand name for Budesonide Oral Inhalation, is “used to prevent
difficulty breathing, chest tightness, wheezing, and coughing caused by asthma.”
Budesonide Oral Inhalation, U.S. NATIONAL LIBRARY OF MEDICINE: MEDLINE PLUS,
https://medlineplus.gov/druginfo/meds/a699056.html (last visited July 26, 2021).
17 Albuterol is used to treat “difficulty breathing, wheezing, shortness of breath,
coughing, and chest tightness caused by lung diseases such as asthma and chronic
obstructive pulmonary disease.” Albuterol Oral Inhalation, U.S. NATIONAL LIBRARY
OF MEDICINE: MEDLINE PLUS, https://medlineplus.gov/druginfo/meds/a682145.html
(last visited July 26, 2021).

                                         11
       Case 1:20-cv-03902-JLC Document 26 Filed 07/27/21 Page 12 of 43




range of motion and synovial thickening of his right wrist and first through fifth

MCP joints. Id. at 119. Dr. Ahmad prescribed Prednisone and ordered further

laboratory tests. Id. at 120.

      On August 3, 2018, Obremski was seen by Mark Bele, D.O., a rheumatologist

at Catskill Regional Medical Center. Id. at 157–60. A physical examination

revealed swelling and tenderness in both wrists and elbows. Id. at 159. Dr. Bele

diagnosed immunodeficiency due to treatment with immunosuppressive medication

and rheumatoid arthritis involving multiple sites with positive rheumatoid factor.

Id. at 160.

                  f. Iqbal Teli, M.D. – SSA Consultative Examiner

      Iqbal Teli, M.D., a physical medicine and rehabilitation doctor from

Industrial Medicine Associates, P.C., conducted a consultative internal medicine

examination of Obremski on February 21, 2017, without reviewing his prior medical

records. Id. at 571–73. Obremski complained of “multiple joint pains on and off”

that occur about two to three times a week with an intensity of nine out of ten, and

a history of asthma since 2011. Id. He also complained of pain in the fingers upon

touching with an intensity of four out of ten, as well as numbness of the right

fingers. Id. Obremski also informed Dr. Teli that he needed help to shower and

dress himself. Id.

      A physical examination revealed decreased range of lumbar spine motion to

20 degrees flexion on the right, lateral rotation to 25 degrees on the right, full range

of motion of shoulders, elbows, forearms, and wrists bilaterally. Id. at 572. The

exam also revealed (1) tenderness and decreased touch sensation on the right


                                          12
       Case 1:20-cv-03902-JLC Document 26 Filed 07/27/21 Page 13 of 43




hand’s first, second, and third fingers, (2) decreased pain sensation over the left

hand, and (3) five out of five strength in the upper and lower extremities. Id. at

572. His right grip strength measured four out of five, and left grip strength

measured five out of five. Id. at 573. Dr. Teli observed that Obremski did not need

assistance changing for the exam or getting on and off the exam table. Id. at 572.

Dr. Teli diagnosed Obremski with a “history of” rheumatoid arthritis, nerve damage

due to ischemia in right forearm, pain over the right hand, bronchial asthma, and

hypertension. Id. at 573. Dr. Teli recommended Obremski avoid dust and other

respiratory irritants due to his history of asthma and recommended mild

restrictions for Obremski’s use of his right hand. Id.

          3. ALJ Hearing

      Obremski appeared before ALJ Allen in Queens, New York on November 7,

2018, and was represented by counsel. Id. at 199. Obremski testified that he

received up to eleventh grade education and lived in Callicoon, New York with his

father and step-mother at the time of the hearing. Id. at 202, 204. With respect to

his employment history, Obremski testified that he worked as a bridge painter for

many years prior to his disability. Id. at 205. He stated that he had not worked

since he became disabled in November 2016 due to the blood clot in his ulnar artery.

Id. at 204, 207. Obremski received disability payments from his former employer,

L&L Painting Company, in 2017. Id. at 204.

      During the hearing, Obremski’s counsel clarified that Obremski suffered from

significant pain and loss of use of the right hand and long-term rheumatoid




                                          13
       Case 1:20-cv-03902-JLC Document 26 Filed 07/27/21 Page 14 of 43




arthritis that has worsened and affects his right hand, elbow, shoulder, left

shoulder, and both knees bilaterally. Id. at 207–08. He also explained that

Obremski’s medications (such as Methotrexate, Hydrocodone, and Prednisone)

subject him to frequent infections, lung scarring, diabetes (induced by the

Prednisone), and vertigo. Id. at 208. Obremski stated he was on Prednisone,

Methotrexate, and Enbrel while he was working, but now takes 13 different

medications. Id. at 217. He reported getting pneumonia in the summers, which he

attributed to the immunosuppressive medications he takes for his rheumatoid

arthritis. Id. at 218. Obremski testified that the Methotrexate, a medication for

rheumatoid arthritis, was recently changed from pills to an injection. Id. at 209.

      Prior to ending his employment, Obremski stated that his arthritis caused

him to miss approximately eight to ten days of work per month, but that he was

able to maintain his job because of his long working relationship with his employer.

Id. at 211–12. Obremski testified that his knee pain affects his ability to move his

knees and how long he can stand, sit, and walk. Id. at 212–13. The drive from his

home in Sullivan County to Jamaica, Queens took approximately three hours and

45 minutes, during which Obremski reported stopping three times every hour. Id.

at 213. Obremski also testified to experiencing numbness in his fingers, which led

him to go to the hospital and have surgery. Id. at 213–14. He reported still

experiencing numbness on the right third, fourth, and fifth fingers from the knuckle

up. Id. at 214. He explained he must wear thermal gloves because cold weather

causes him pain and affects his ability to grab and hold things. Id. at 215.




                                         14
       Case 1:20-cv-03902-JLC Document 26 Filed 07/27/21 Page 15 of 43




Obremski reported that when he tries to perform daily activities such as folding

laundry, it is difficult for him to grip his clothes because of his swollen hands and

that his fatigue requires him to rest for at least an hour after completing tasks. Id.

at 216. Obremski testified that he experiences exhaustion daily and has to lie down

three times a day, particularly after any activity such as walking from one side of

the house to the other. Id. at 218–19.

      Joseph Atkinson, a vocational expert, also testified at the hearing. Id. at

219–24. The ALJ first described to Atkinson a hypothetical individual who can

perform light work; is limited to frequent reaching overhead and all other

directions; is limited to frequent handling and frequent fingering bilaterally; is

limited to frequent feeling with the right upper extremity of the right hand; is

limited to occasionally climb ramps and stairs but can never climb ladders, ropes,

and scaffolding; should not crawl or kneel; is limited to only occasional stooping and

crouching; is unable to work at unprotected heights or with moving mechanical

parts; can occasionally operate a motor vehicle; and who should not be exposed to

dust, odors, fumes, pulmonary irritants, or extreme cold. Id. at 220. The ALJ

further described this hypothetical person as someone who will need to miss work

one day a month. Id. Atkinson testified that this hypothetical person could not

perform any of Obremski’s past work. Id. Atkinson then clarified that if the

hypothetical person could not be exposed to dust fumes, that would rule out any

work in the national economy. Id. at 221. The ALJ then asked Atkinson to assume

that the hypothetical person is a person of Obremski’s age, education, and past




                                          15
       Case 1:20-cv-03902-JLC Document 26 Filed 07/27/21 Page 16 of 43




history of work and can have concentrated exposure to dust and fumes. Id.

Atkinson responded that several occupations requiring only a light work level exist

for that profile, including those of a mail clerk, cashier, and office helper. Id.

      The ALJ then changed the hypothetical person to being capable of a light

exertional level and limited to occasional handling and fingering for the dominant

extremity. Id. at 222. Atkinson testified that a few options at the light exertional

level exist for that profile, including usher and furniture rental consultant. Id. The

ALJ then asked Atkinson to assume that the hypothetical person was limited to

sedentary work, to which Atkinson responded that there would be no sedentary jobs

that exist for that hypothetical profile. Id.

      The ALJ then described a new hypothetical person who had the same

limitations as above and was limited to sedentary work and frequent handling and

fingering. Id. Atkinson testified that several jobs existed for that profile, including

document preparer, order clerk, and charge account clerk. Id. at 223.

      Next, Atkinson testified that the tolerated time off task is 10% of the

workday in addition to normal breaks or six minutes per hour usually in small

increments. Id. Atkinson testified that a hypothetical person who was required to

take unscheduled breaks of ten minutes every hour would not be able to perform the

jobs identified above. Id. at 223–24. Finally, Atkinson stated that an individual

who could rarely use their dominant hand would be unable to perform any of the

jobs identified. Id. at 224.




                                           16
       Case 1:20-cv-03902-JLC Document 26 Filed 07/27/21 Page 17 of 43




                                  II. DISCUSSION

   A. Legal Standards

          1. Judicial Review of the Commissioner’s Decision

      An individual may obtain judicial review of a final decision of the

Commissioner in the “district court of the United States for the judicial district in

which the plaintiff resides.” 42 U.S.C. § 405(g). The district court must determine

whether the Commissioner’s final decision applied the correct legal standards and

whether it is supported by substantial evidence. Butts v. Barnhart, 388 F.3d 377,

384 (2d Cir. 2004). “Substantial evidence is more than a mere scintilla. It means

such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Selian v. Astrue, 708 F.3d 409, 417 (2d Cir. 2013) (quoting Richardson

v. Perales, 402 U.S. 389, 401 (1971)) (internal quotation marks and alterations

omitted); see also Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019) (“Under the

substantial-evidence standard, a court looks to an existing administrative record

and asks whether it contains ‘sufficien[t] evidence’ to support the agency’s factual

determinations . . . . whatever the meaning of ‘substantial’ in other contexts, the

threshold for such evidentiary sufficiency is not high.” (quoting Consolidated Edison

Co. v. NLRB, 305 U.S. 197, 229 (1938)).

      The substantial evidence standard is a “very deferential standard of review.”

Brault v. Soc. Sec. Admin., 683 F.3d 443, 448 (2d Cir. 2012). The Court “must be

careful not to substitute its own judgment for that of the Commissioner, even if it




                                          17
        Case 1:20-cv-03902-JLC Document 26 Filed 07/27/21 Page 18 of 43




might justifiably have reached a different result upon a de novo review.” DeJesus v.

Astrue, 762 F. Supp. 2d 673, 683 (S.D.N.Y. 2011) (quoting Jones v. Sullivan, 949

F.2d 57, 59 (2d Cir. 1991)) (internal quotation marks and alterations omitted).

“[O]nce an ALJ finds facts, [a court] can reject those facts ‘only if a reasonable

factfinder would have to conclude otherwise.’” Brault, 683 F.3d at 448 (quoting

Warren v. Shalala, 29 F.3d 1287, 1290 (8th Cir. 1994)) (emphasis omitted).

       In weighing whether substantial evidence exists to support the

Commissioner’s decision, “the reviewing court is required to examine the entire

record, including contradictory evidence and evidence from which conflicting

inferences can be drawn.” Selian, 708 F.3d at 417 (quoting Mongeur v. Heckler, 722

F.2d 1033, 1038 (2d Cir. 1983)). On the basis of this review, the court may “enter,

upon the pleadings and transcript of the record, a judgment affirming, modifying, or

reversing the decision of the Commissioner of Social Security, with or without

remanding . . . for a rehearing.” 42 U.S.C. § 405(g). However, “[w]hen there are

gaps in the administrative record or the ALJ has applied an improper legal

standard, [the court has], on numerous occasions, remanded to the [Commissioner]

for further development of the evidence.” Pratts v. Chater, 94 F.3d 34, 39 (2d Cir.

1996) (quoting Parker v. Harris, 626 F.2d 225, 235 (2d Cir. 1980)) (alteration in

original).

             2. Commissioner’s Determination of Disability

       Under the Social Security Act, “disability” is defined as the “inability to

engage in any substantial gainful activity by reason of any medically determinable




                                          18
        Case 1:20-cv-03902-JLC Document 26 Filed 07/27/21 Page 19 of 43




physical or mental impairment which can be expected to result in death or which

has lasted or can be expected to last for a continuous period of not less than 12

months.” 42 U.S.C. § 423(d)(1)(A); accord 42 U.S.C. § 1382c(a)(3)(A). Physical or

mental impairments must be “of such severity that [the claimant] is not only unable

to do his previous work but cannot, considering his age, education, and work

experience, engage in any other kind of substantial gainful work which exists in the

national economy.” 42 U.S.C. §§ 423(d)(2)(A), 1382c(a)(3)(B).

      In assessing a claimant’s impairments and determining whether they meet

the statutory definition of disability, the Commissioner “must make a thorough

inquiry into the claimant’s condition and must be mindful that ‘the Social Security

Act is a remedial statute, to be broadly construed and liberally applied.’” Mongeur,

722 F.2d at 1037 (quoting Gold v. Sec’y of H.E.W., 463 F.2d 38, 41 (2d Cir. 1972)).

Specifically, the Commissioner’s decision must take into account factors such as:

“(1) the objective medical facts; (2) diagnoses or medical opinions based on such

facts; (3) subjective evidence of pain or disability testified to by the claimant or

others; and (4) the claimant’s educational background, age, and work experience.”

Id. (citations omitted).

                    a. Five-Step Inquiry

      “The Social Security Administration has outlined a ‘five-step, sequential

evaluation process’ to determine whether a claimant is disabled[.]” Estrella v.

Berryhill, 925 F.3d 90, 94 (2d Cir. 2019) (citations omitted); 20 C.F.R. §

404.1520(a)(4). First, the Commissioner must establish whether the claimant is

presently employed. 20 C.F.R. § 404.1520(a)(4)(i). If the claimant is unemployed,


                                           19
       Case 1:20-cv-03902-JLC Document 26 Filed 07/27/21 Page 20 of 43




the Commissioner goes to the second step and determines whether the claimant has

a “severe” impairment restricting his ability to work. 20 C.F.R. § 404.1520(a)(4)(ii).

If the claimant has such an impairment, the Commissioner moves to the third step

and considers whether the medical severity of the impairment “meets or equals” a

listing in Appendix One of Subpart P of the regulations. 20 C.F.R. §

404.1520(a)(4)(iii). If so, the claimant is considered disabled. Id.; 20 C.F.R. §

404.1520(d). If not, the Commissioner continues to the fourth step and determines

whether the claimant has the residual functional capacity (“RFC”) to perform his

past relevant work. 20 C.F.R. § 404.1520(a)(4)(iv). Finally, if the claimant does not

have the RFC to perform past relevant work, the Commissioner completes the fifth

step and ascertains whether the claimant possesses the ability to perform any other

work. 20 C.F.R. § 404.1520(a)(4)(v).

      The claimant has the burden at the first four steps. Burgess v. Astrue, 537

F.3d 117, 128 (2d Cir. 2008). If the claimant is successful, the burden shifts to the

Commissioner at the fifth and final step, where the Commissioner must establish

that the claimant has the ability to perform some work in the national economy.

See, e.g., Poupore v. Astrue, 566 F.3d 303, 306 (2d Cir. 2009).

                    b. Duty to Develop the Record

      “Social Security proceedings are inquisitorial rather than adversarial.” Sims

v. Apfel, 530 U.S. 103, 110–11 (2000). Consequently, “the social security ALJ,

unlike a judge in a trial, must on behalf of all claimants . . . affirmatively develop

the record in light of the essentially non-adversarial nature of a benefits

proceeding.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009) (internal quotation


                                          20
       Case 1:20-cv-03902-JLC Document 26 Filed 07/27/21 Page 21 of 43




marks omitted). As part of this duty, the ALJ must “investigate the facts and

develop the arguments both for and against granting benefits.” Sims, 530 U.S. at

111. Specifically, under the applicable regulations, the ALJ is required to develop a

claimant’s complete medical history. Pratts, 94 F.3d at 37 (citing 20 C.F.R. §§

404.1512(d)–(f)). This responsibility “encompasses not only the duty to obtain a

claimant’s medical records and reports but also the duty to question the claimant

adequately about any subjective complaints and the impact of the claimant’s

impairments on the claimant’s functional capacity.” Pena v. Astrue, No. 07-CV-

11099 (GWG), 2008 WL 5111317, at *8 (S.D.N.Y. Dec. 3, 2008) (citations omitted).

      Whether the ALJ has satisfied this duty to develop the record is a threshold

question. Before determining whether the Commissioner’s final decision is

supported by substantial evidence under 42 U.S.C. § 405(g), “the court must first be

satisfied that the ALJ provided plaintiff with ‘a full hearing under the Secretary’s

regulations’ and also fully and completely developed the administrative record.”

Scott v. Astrue, No. 09-CV-3999 (KAM) (RLM), 2010 WL 2736879, at *12 (E.D.N.Y.

July 9, 2010) (quoting Echevarria v. Sec’y of Health & Human Servs., 685 F.2d 751,

755 (2d Cir. 1982)); see also Rodriguez v. Barnhart, No. 02-CV-5782 (FB), 2003 WL

22709204, at *3 (E.D.N.Y. Nov. 7, 2003) (“The responsibility of an ALJ to fully

develop the record is a bedrock principle of Social Security law.” (citing Brown v.

Apfel, 174 F.3d 59 (2d Cir. 1999))). The ALJ must develop the record even where

the claimant has legal counsel. See, e.g., Perez v. Chater, 77 F.3d 41, 47 (2d Cir.

1996). Remand is appropriate where this duty is not discharged. See, e.g., Moran,




                                         21
       Case 1:20-cv-03902-JLC Document 26 Filed 07/27/21 Page 22 of 43




569 F.3d at 114–15 (“We vacate not because the ALJ’s decision was not supported

by substantial evidence but because the ALJ should have developed a more

comprehensive record before making his decision.”).

                    c. Treating Physician’s Rule

      “Regardless of its source, the ALJ must evaluate every medical opinion in

determining whether a claimant is disabled under the [Social Security] Act.” Pena

ex rel. E.R. v. Astrue, No. 11-CV-1787 (KAM), 2013 WL 1210932, at *14 (E.D.N.Y.

Mar. 25, 2013) (citing 20 C.F.R. §§ 404.1527(d), 416.927(d)) (internal quotation

marks omitted). 18 A treating physician’s opinion is given controlling weight,

provided the opinion as to the nature and severity of an impairment “is well-

supported by medically acceptable clinical and laboratory diagnostic techniques and

is not inconsistent with the other substantial evidence in [the] case record.” 20

C.F.R. §§ 404.1527(c)(2); 416.927(d)(2). The regulations define a treating physician

as the claimant’s “own physician, psychologist, or other acceptable medical source

who provides [the claimant] . . . with medical treatment or evaluation and who has,

or has had, an ongoing treatment relationship with [the claimant].” 20 C.F.R. §

404.1502. Deference to such medical providers is appropriate because they “are

likely to be the medical professionals most able to provide a detailed, longitudinal

picture of [the] medical impairment(s) and may bring a unique perspective to the


18Revisions to the regulations in 2017 included modifying 20 C.F.R. § 404.1527 to
clarify and add definitions for how to evaluate opinion evidence for claims filed
before March 27, 2017. See Revisions to Rules Regarding the Evaluation of Medical
Evidence, 82 Fed. Reg. 5844, 5869–70 (Jan. 18, 2017). Accordingly, this opinion and
order applies the regulations that were in effect when Obremski’s claims were filed
with the added clarifications provided in the 2017 revisions.

                                         22
        Case 1:20-cv-03902-JLC Document 26 Filed 07/27/21 Page 23 of 43




medical evidence that cannot be obtained from the objective medical evidence alone

or from reports of individual examinations.” 20 C.F.R. §§ 404.1527(c)(2);

416.927(d)(2).

       A treating physician’s opinion is not always controlling. For example, a legal

conclusion “that the claimant is ‘disabled’ or ‘unable to work’ is not controlling,”

because such opinions are reserved for the Commissioner. Guzman v. Astrue, No.

09-CV-3928 (PKC), 2011 WL 666194, at *10 (S.D.N.Y. Feb. 4, 2011) (citing 20 C.F.R.

§§ 404.1527(e)(1), 416.927(e)(1)); accord Snell v. Apfel, 177 F.3d 128, 133 (2d Cir.

1999) (“A treating physician’s statement that the claimant is disabled cannot itself

be determinative.”). Additionally, where “the treating physician issued opinions

that [are] not consistent with other substantial evidence in the record, such as the

opinion of other medical experts, the treating physician’s opinion is not afforded

controlling weight.” Pena ex rel. E.R., 2013 WL 1210932, at *15 (quoting Halloran

v. Barnhart, 362 F.3d 28, 32 (2d Cir. 2004)) (internal quotation marks omitted)

(alteration in original); see also Snell, 177 F.3d at 133 (“[T]he less consistent [the

treating physician’s] opinion is with the record as a whole, the less weight it will be

given.”).

       Importantly, however, “[t]o the extent that [the] record is unclear, the

Commissioner has an affirmative duty to ‘fill any clear gaps in the administrative

record’ before rejecting a treating physician’s diagnosis.” Selian, 708 F.3d at 420

(quoting Burgess, 537 F.3d at 129); see Schaal v. Apfel, 134 F.3d 496, 505 (2d Cir.

1998) (discussing ALJ’s duty to seek additional information from treating physician




                                          23
       Case 1:20-cv-03902-JLC Document 26 Filed 07/27/21 Page 24 of 43




if clinical findings are inadequate). As a result, “the ‘treating physician rule’ is

inextricably linked to a broader duty to develop the record. Proper application of

the rule ensures that the claimant’s record is comprehensive, including all relevant

treating physician diagnoses and opinions, and requires the ALJ to explain clearly

how these opinions relate to the final determination.” Lacava v. Astrue, No. 11-CV-

7727 (WHP) (SN), 2012 WL 6621731, at *13 (S.D.N.Y. Nov. 27, 2012) (“In this

Circuit, the [treating physician] rule is robust.”), adopted by 2012 WL 6621722 (Dec.

19, 2012).

      To determine how much weight a treating physician’s opinion should carry,

the ALJ must consider the “Burgess factors” outlined by the Second Circuit: “(1) the

frequen[cy], length, nature, and extent of treatment; (2) the amount of medical

evidence supporting the opinion; (3) the consistency of the opinion with the

remaining medical evidence; and (4) whether the physician is a specialist.” Estrella,

925 F.3d at 95–96 (citation omitted); see also Burgess, 537 F.3d at 129; 20 C.F.R. §

404.1527(c)(2). This determination is a two-step process. “First, the ALJ must

decide whether the opinion is entitled to controlling weight.” Estrella, 925 F.3d at

95. Second, if, based on these considerations, the ALJ declines to give controlling

weight to the treating physician’s opinion, the ALJ must nonetheless

“comprehensively set forth reasons for the weight” ultimately assigned to the

treating source. Halloran, 362 F.3d at 33; accord Snell, 177 F.3d at 133

(responsibility of determining weight to be afforded does not “exempt administrative

decisionmakers from their obligation . . . to explain why a treating physician’s




                                          24
       Case 1:20-cv-03902-JLC Document 26 Filed 07/27/21 Page 25 of 43




opinions are not being credited”) (referring to Schaal, 134 F.3d at 505 and 20 C.F.R.

§ 404.1527(d)(2)). If the ALJ decides the opinion is not entitled to controlling

weight, “[a]n ALJ’s failure to ‘explicitly’ apply these ‘Burgess factors’ when

[ultimately] assigning weight at step two is a procedural error.” Estrella, 925 F.3d

at 96 (quoting Selian, 708 F.3d at 419–20). The regulations require that the SSA

“always give good reasons in [its] notice of determination or decision for the weight”

given to the treating physician. Clark v. Comm’r of Soc. Sec., 143 F.3d 115, 118 (2d

Cir. 1998) (alteration in original) (citations omitted). Indeed, “[c]ourts have not

hesitate[d] to remand [cases] when the Commissioner has not provided good

reasons.” Pena ex rel. E.R., 2013 WL 1210932, at *15 (quoting Halloran, 362 F.3d

at 33) (second and third alteration in original) (internal quotation marks omitted).

      Crucially, “an ALJ's failure to apply the correct legal standard constitutes

reversible error if that failure might have affected the disposition of the case.”

Lopez v. Berryhill, 448 F. Supp. 3d 328, 341 (S.D.N.Y. 2020) (citing Kohler v. Astrue,

546 F.3d 260, 265 (2d Cir. 2008)). However, the Court need not remand the case if

the ALJ only committed harmless error, i.e., where the “application of the correct

legal principles to the record could lead only to the same conclusion.” Zabala v.

Astrue, 595 F.3d 402, 409 (2d Cir. 2010) (alteration omitted) (citing Johnson v.

Bowen, 817 F.2d 983, 986 (2d Cir. 1987)).

                    d. Claimant’s Credibility

      An ALJ’s credibility finding as to the claimant’s disability is entitled to

deference by a reviewing court. Osorio v. Barnhart, No. 04-CV-7515 (DLC), 2006

WL 1464193, at *6 (S.D.N.Y. May 30, 2006). “[A]s with any finding of fact, ‘[i]f the


                                          25
          Case 1:20-cv-03902-JLC Document 26 Filed 07/27/21 Page 26 of 43




Secretary’s findings are supported by substantial evidence, the court must uphold

the ALJ’s decision to discount a claimant’s subjective complaints.” Id. (quoting

Aponte v. Sec’y of Health and Human Servs., 728 F.2d 588, 591 (2d Cir. 1984)).

Still, an ALJ’s finding of credibility “must . . . be set forth with sufficient specificity

to permit intelligible plenary review of the record.” Pena, 2008 WL 5111317, at *10

(internal quotation marks omitted) (quoting Williams v. Bowen, 859 F.2d 255, 260–

61 (2d Cir. 1988)). “The ALJ must make this [credibility] determination ‘in light of

the objective medical evidence and other evidence regarding the true extent of the

alleged symptoms.’” Id. (quoting Mimms v. Heckler, 750 F.2d 180, 186 (2d Cir.

1984)).

       SSA regulations provide that statements of subjective pain and other

symptoms alone cannot establish a disability. Genier v. Astrue, 606 F.3d 46, 49 (2d

Cir. 2010) (citing 20 C.F.R. § 404.1529(a)). Accordingly, the ALJ must follow a two-

step framework for evaluating allegations of pain and other limitations. Id. First,

the ALJ considers whether the claimant suffers from a “medically determinable

impairment that could reasonably be expected to produce” the symptoms alleged.

Id. (citing 20 C.F.R. § 404.1529(b)). “If the claimant does suffer from such an

impairment, at the second step, the ALJ must consider ‘the extent to which [the

claimant’s] symptoms can reasonably be accepted as consistent with the objective

medical evidence and other evidence’ of record.” Id. (citing 20 C.F.R. § 404.1529(a)).

Among the kinds of evidence that the ALJ must consider (in addition to objective

medical evidence) are:




                                            26
        Case 1:20-cv-03902-JLC Document 26 Filed 07/27/21 Page 27 of 43




      1. The individual’s daily activities; 2. [t]he location, duration, frequency, and
      intensity of the individual’s pain or other symptoms; 3. [f]actors that
      precipitate and aggravate the symptoms; 4. [t]he type, dosage, effectiveness,
      and side effects of any medication the individual takes or has taken to alleviate
      pain or other symptoms; 5. [t]reatment, other than medication, the individual
      receives or has received for relief of pain or other symptoms; 6. [a]ny measures
      other than treatment the individual uses or has used to relieve pain or other
      symptoms (e.g., lying flat on his back, standing for 15 to 20 minutes every hour,
      or sleeping on a board); and 7. [a]ny other factors concerning the individual’s
      functional limitations and restrictions due to pain or other symptoms.

Pena, 2008 WL 5111317, at *11 (citing SSR 96-7p, 1996 WL 374186, at *3 (SSA July

2, 1996)).

   B. The ALJ’s Decision

      In her January 23, 2019 decision, the ALJ concluded that Obremski was not

disabled from November 4, 2016 through the date of the decision. AR at 18. As a

preface to her decision, the ALJ described her attempts to retrieve all relevant

medical records from Obremski, and noted that the records from Crystal Run

Medical were submitted late and therefore were inadmissible. Id. at 17.

      At step one of the five-step inquiry, the ALJ found that Obremski has not

engaged in substantial gainful activity since his alleged onset date and observed

that the work disability insurance payments he had received in 2017 do not qualify

as substantial gainful activity. Id. at 20. At step two, the ALJ found that Obremski

had the following severe impairments: right hand ischemia, rheumatoid arthritis,

and asthma. Id. She found that Obremski’s diagnosis of high cholesterol and

hypertension were not severe, as a review of the record did “not reveal any

indication that [either condition] individually or in combination have more than a

minimal effect on [his] ability to do basic physical or mental work activities.” Id. At



                                         27
       Case 1:20-cv-03902-JLC Document 26 Filed 07/27/21 Page 28 of 43




step three, the ALJ found that none of Obremski’s impairments met or equaled the

severity of any listed impairments in 20 CFR Part 404, Subpart P, Appendix 1,

including, in particular, listings contained in 1.00 (Musculoskeletal System). Id.

      Prior to evaluating step four, the ALJ determined Obremski’s residual

functional capacity as follows:

      [Obremski] can perform sedentary work as defined in 20 CFR 404.1567(a)
      and 416.967(a) except the claimant can frequently reach overhead and in all
      other directions with both upper extremities. The claimant can handle and
      finger items frequently with both hands. The claimant can climb ramps and
      stairs occasionally, never climb ladders, ropes, or scaffolds – yet stoop and
      crouch occasionally, but never kneel or crawl. The claimant can never work
      at unprotected heights, never with moving mechanical parts, and can
      occasionally operate a motor vehicle. Lastly, the claimant cannot work in
      dust, odors, fumes, and pulmonary irritants or extreme cold and would be
      absent from work one day a month due to symptoms related to rheumatoid
      arthritis.

Id. at 21. In making this determination, the ALJ “considered all symptoms and the

extent to which these symptoms can reasonably be accepted as consistent with the

objective medical evidence.” Id.

      The ALJ also weighed the medical evidence of Obremski’s treating

physicians. The ALJ afforded “some weight” to Dr. Jung’s November 2016 opinion

that Obremski’s impairments limit his ability to lift and carry, but gave less weight

to his opinion on the restrictions for standing, walking, or sitting as it was

“somewhat vague” and relied significantly on Obremski’s subjective complaints. Id.

at 23. The ALJ afforded “great weight” to Dr. Jung’s subsequent assessment in

January 2017, in which he opined that Obremski is limited in his ability to grasp,




                                          28
        Case 1:20-cv-03902-JLC Document 26 Filed 07/27/21 Page 29 of 43




push, pull, lift, carry, or do other activities with his hand, but was able to sit, stand,

or walk “as tolerated.” Id.

      The ALJ afforded “little weight” to Dr. Dayal’s first assessment from

December 22, 2016, which characterized Obremski as “unable to work” due to loss of

function and circulation to the upper extremity. Id. In the ALJ’s view, this

assessment failed to provide “a specific function-by-function analysis” of Obremski’s

abilities and was too vague to account for sedentary work environments with non-

exertional limitations. Id. The ALJ afforded “some weight” to Dr. Dayal’s second

assessment from March 7, 2017 regarding Obremski’s limitations to the upper

extremities, but accorded less weight to Dr. Dayal’s assessment that Obremski had

no or rare use of the right hand, as the record as a whole did not consistently

support such a finding. Id.

      The ALJ afforded Dr. Teli’s opinion “some weight” with respect to Obremski’s

severe impairments. Id. at 24. However, the ALJ found that Dr. Teli had not

considered Obremski’s impairments “to the extent that the evidence provides,” such

as rheumatoid arthritis, his treatment regimen, and his subjective complaints of

pain. Id. The ALJ afforded “some weight” to Dr. Gross’s assessment because some

of his opinions, such as an assessment that Obremski was extremely limited in

sitting, walking, and standing, were not consistent with the record. Id.

      The ALJ also found that Obremski’s testimony regarding the nature,

intensity, persistence, and limiting effects of his symptoms was not consistent with

the medical signs, laboratory findings, or other evidence in the record. Id. The ALJ




                                           29
       Case 1:20-cv-03902-JLC Document 26 Filed 07/27/21 Page 30 of 43




found that the majority of Obremski’s treatment has been “essentially routine

and/or conservative in nature” and that the required medication to alleviate pain or

other symptoms would not prevent Obremski from engaging in the RFC the ALJ

had identified. Id. at 24–25. Additionally, the ALJ found that Obremski’s reported

symptoms and related limitations were not consistent with the evidence in the

record as a whole. Id. at 25. The ALJ found that throughout the record, physical

examinations revealed “non-tenderness” and “good range of motion in the elbows,

right wrist, right hand, and shoulder.” Id.

      At step four, the ALJ found that Obremski was unable to perform any past

relevant work. Id. At step five, after considering the testimony of the vocational

expert and Obremski’s demographic information, the ALJ concluded that there were

jobs that exist in significant numbers in the national economy that he could

perform, such as order clerk, document preparer, and charge account. Id. at 25–26.

Accordingly, the ALJ concluded that Obremski was not disabled from November 4,

2016 through the date of her decision. Id. at 26.

   C. Analysis

      Obremski contends this case should be remanded for two reasons: (1) the ALJ

failed to properly weigh the medical opinion evidence and evaluate his RFC; and

(2) the ALJ failed to properly evaluate his subjective statements. Pl. Mem. at 11,

19. The Commissioner counters that the ALJ’s decision should be affirmed because:

(1) the ALJ’s decision is supported by substantial evidence (Def. Mem. at 3–10); (2)




                                         30
       Case 1:20-cv-03902-JLC Document 26 Filed 07/27/21 Page 31 of 43




the ALJ properly weighed the medical opinions (Id. at 10–16); and (3) the ALJ’s

credibility finding is supported by substantial evidence (Id. at 16–19).

          1. The ALJ Did Not Properly Apply the Treating Physician Rule

                  a. The ALJ Failed to Properly Weigh Dr. Dayal’s Opinions

      Obremski argues that the ALJ erroneously applied the treating physician

rule by giving only “some weight” to Dr. Dayal’s opinions. Pl. Mem. at 11–12.

Specifically, Obremski argues the ALJ failed to set forth the reasons for the weight

she assigned to the opinions. Id. at 14. The Commissioner responds that the ALJ

provided the requisite “good reasons” for assigning less weight to Dr. Dayal’s

opinions, citing the ALJ’s statement that she “considered opinion evidence in

accordance with the requirements of 20 C.F.R. 404.1527 and 416.927.” Def. Mem.

at 11. Specifically, the Commissioner argues that the ALJ properly discounted Dr.

Dayal’s first assessment in December 2016 because: (1) the questionnaire he filled

out was vague and largely left blank; (2) the opinion on disability and Obremski’s

ability to work is reserved to the Commissioner; and (3) it did not quantify the

limitations as a “function-by-function” analysis. Id. The Commissioner further

contends that the ALJ properly discounted Dr. Dayal’s second assessment in March

2017 as his findings that Obremski could never or rarely use his right hand were

inconsistent with clinical examinations and the record as a whole. Id. at 11–12.

      After reviewing the record, the Court concludes that the reasons given by the

ALJ in assigning less-than-controlling weight to Dr. Dayal’s opinions were

inadequate. As an initial matter, it is undisputed that Dr. Dayal, who treated

Obremski from 2016 to 2017 regularly after his occlusion surgery, is Obremski’s


                                         31
       Case 1:20-cv-03902-JLC Document 26 Filed 07/27/21 Page 32 of 43




treating physician. Id. at 459–64, 576–80, 627–28; see also Pl. Mem. at 11; Def.

Mem. at 11. In deciding to give less than controlling weight to Dr. Dayal’s opinions,

the ALJ was therefore required to explicitly consider the Burgess factors: “(1) the

frequen[cy], length, nature, and extent of treatment; (2) the amount of medical

evidence supporting the opinion; (3) the consistency of the opinion with the

remaining medical evidence; and (4) whether the physician is a specialist.” Estrella,

925 F.3d at 95–96 (citation omitted); see also Burgess, 537 F.3d at 129. While the

Second Circuit “does not require ‘slavish recitation of each and every factor,’ the

ALJ’s ‘reasoning and adherence to the regulation’ still must be clear from his

opinion.” Cabrera v. Comm’r of Soc. Sec., No. 16-CV-4311 (AT) (JLC), 2017 WL

3686760, at *3 (S.D.N.Y. Aug. 25, 2017) (citing Atwater v. Astrue, 512 F. App’x. 67,

70 (2d Cir. 2013)). If the ALJ does not “explicitly” consider these factors, the case

must be remanded unless “a searching review of the record” assures the Court that

the ALJ applied “the substance of the treating physician rule.” Estrella, 925 F.3d at

95.

      Here, in giving Dr. Dayal’s opinions less-than-controlling weight, the ALJ

failed to weigh the following three Burgess factors: (1) the frequency of examination

and the length, nature, and extent of treatment relationship; (2) the evidence

supporting the opinions; and (3) whether the physician is a specialist.

      First, the ALJ did not explicitly consider Dr. Dayal’s extensive length and

frequency of treatment of Obremski. See, e.g., Ramos v. Comm’r of Soc. Sec., No. 13-

CV-3421 (KBF), 2015 WL 7288658, at *7 (S.D.N.Y. Nov. 16, 2015) (remanding in




                                          32
       Case 1:20-cv-03902-JLC Document 26 Filed 07/27/21 Page 33 of 43




part because ALJ did not consider length of plaintiff and treating physician’s

relationship). Under the treating physician rule, Dr. Dayal’s opinions are entitled

to greater weight if he has “reasonable knowledge” of Obremski’s impairments. 20

C.F.R. § 404.1527(c)(2)(ii). Accordingly, the ALJ was required to consider how Dr.

Dayal was uniquely situated to opine as to Obremski’s symptoms given that he was

Obremski’s vascular surgeon who treated him immediately following the date of

onset. AR at 627, 463–64. By failing to do so, the ALJ committed error. See, e.g.,

Mongeur, 722 F.2d at 1039 n.2 (“The opinion of a treating physician is accorded

extra weight because the continuity of treatment he provides and the doctor/patient

relationship he develops place him in a unique position to make a complete and

accurate diagnosis of his patient.”); Pantoja Santiago v. Commissioner, No. 18-CV-

1226 (KPF) (BCM), 2019 WL 6831533, at *15 (S.D.N.Y. July 23, 2019) (“The

treating physician rule recognizes that a treating source is ‘most able to provide a

detailed, longitudinal picture of [the claimant’s] medical impairment(s) and may

bring a unique perspective to the medical evidence that cannot be obtained from the

objective medical findings alone or from reports of individual examinations . . . .’”

(quoting 20 C.F.R. §§ 404.1527(c)(2) (2012), 416.927(c)(2) (2012)), adopted by 2019

WL 3798055 ( S.D.N.Y. Aug. 13, 2019). The ALJ’s failure to explicitly consider Dr.

Dayal’s long-term observations of Obremski’s condition and his relative

improvement or regression over time is exacerbated by the fact that she discounts

his opinions based on the opinion of one-time consultative examiner Dr. Teli. Id. at




                                          33
       Case 1:20-cv-03902-JLC Document 26 Filed 07/27/21 Page 34 of 43




23–24; see also Estrella, 925 F.3d at 98 (opinion of one-time consultative examiner

did not provide “good reason” for minimizing opinion of treating source).

      Second, the ALJ erred by not considering the consistency between Dr. Dayal’s

2016 and 2017 assessments and the record as a whole concerning Obremski’s

limitations. Id. at 459–60; 576–80. While the ALJ can choose not to afford

controlling weight to the treating physician’s opinions if his views are “not

consistent with other substantial evidence in the record,” including “the opinions of

other medical experts,” Halloran, 362 F.3d at 32 (citation omitted), that is not the

case here. In his 2016 opinion, Dr. Dayal found that Obremski had manipulative

limitations and push and pull limitations and was “unable to work.” AR at 460. In

his 2017 assessment, Dr. Dayal opined that Obremski’s symptoms would increase if

placed in a competitive work environment when he is limited to lifting and carrying

up to five pounds occasionally and can never or rarely use his right hand for fine

manipulations. Id. at 578–79. Dr. Dayal’s 2017 findings were based on the results

of an angiogram of the right upper extremity, a noninvasive vascular study, and

clinical evidence of tenderness and hyperesthesia of the right hand third, fourth,

and fifth fingertips. Id. at 576.

      Consistent with Dr. Dayal’s findings, Dr. Gross also found marked

limitations, opining that Obremski was essentially precluded in using his right

fingers and hands for fine manipulation as well as turning and twisting objects with

his right and left hand, and that he was limited to sitting and standing/walking for

up to one hour in an eight-hour day. Id. at 618–20. Dr. Goldberg, who treated




                                         34
       Case 1:20-cv-03902-JLC Document 26 Filed 07/27/21 Page 35 of 43




Obremski since 2013, also documented Obremski’s pain and difficulty when opening

handles, particularly in cold weather. Id. at 568. The ALJ failed to recognize that

Dr. Gross’s opinion corroborated Dr. Dayal’s 2017 findings, and instead omitted any

discussion of these consistent findings in determining that Dr. Dayal’s second

opinion was not consistent with the “record as a whole.” Id. at 23.

      The ALJ also failed to consider Obremski’s own statements about his ability

to use his right hand, which also corroborated Dr. Dayal’s findings that he was

rarely able to use his right hand for fine manipulations. See, e.g., id. at 214

(testifying that his right third, fourth, and fifth fingers and “the tips are numb

pretty much all the time”), 215 (reporting that it impacts his ability to use his hands

“like [to] grab stuff and hold stuff”), 216 (reporting that he attempts to fold laundry

but it is difficult “to grip because it’s too thin”). While the ALJ may have found

Obremski not entirely credible, she should have acknowledged this consistent

testimony when determining the weight afforded to Dr. Dayal’s 2017 opinion. In

sum, the ALJ failed to consider this Burgess factor by omitting any reference to the

evidence in the record supporting Dr. Dayal’s opinions.

      Third, the ALJ erred by not explicitly acknowledging Dr. Dayal’s professional

specialization as a vascular surgeon in weighing his opinion. See, e.g., Selian, 708

F.3d at 418 (citing Burgess, 537 F.3d at 129). Failure to explicitly weigh a treating

physician’s specialty when affording less than controlling weight is an error that

warrants remand. See, e.g., Craig v. Comm’r of Soc. Sec., 218 F. Supp. 3d 249, 266–

67 (S.D.N.Y. 2016) (ALJ’s failure to consider factors such as specialization in




                                          35
       Case 1:20-cv-03902-JLC Document 26 Filed 07/27/21 Page 36 of 43




assessing weight afforded to treating physician’s medical opinion warranted

remand); Veresan v. Astrue, No. 06-CV-5195 (JG), 2007 WL 1876499, at *5

(E.D.N.Y. June 29, 2007) (failure to “indicate what weight, if any, was given to the

fact that those doctors are specialists” made it impossible “to determine the extent

to which the ALJ considered those factors in reaching its [sic] determination . . . .”).

Accordingly, the ALJ erred by affording Dr. Dayal’s opinion limited weight without

considering his specialty in vascular surgery.

      In sum, the ALJ’s failure to analyze three of the four Burgess factors before

giving Dr. Dayal’s 2016 and 2017 opinions less-than-controlling weight are legal

errors that warrant remand. See, e.g., Ramos, 2015 WL 7288658, at *7 (remanding

where ALJ did not consider specialization and length of treatment in weighing

opinion of treating physician); Clark v. Astrue, No. 08-CV-10389 (LBS), 2010 WL

3036489, at *4 (S.D.N.Y. Aug. 4, 2010) (failure to consider “whether the opinion was

from a specialist” was “legal error [that] constitute[d] grounds for remand”)

(internal quotation marks omitted).

                    b. The ALJ Failed to Provide Good Reasons for Assigning
                    Less Than Controlling Weight to Dr. Dayal’s Opinions

      Moreover, the ALJ failed to provide good reasons for the weight she accorded

to Dr. Dayal’s opinions. See, e.g., Snell, 177 F.3d at 133 (“Failure to provide ‘good

reasons’ for not crediting the opinion of a claimant’s treating physician is ground for

a remand.”) (citing Schaal, 134 F.3d at 505). Here, the ALJ assigned “some weight”

to Dr. Dayal’s 2017 opinion on the grounds that “the clinical examination findings

and the record as a whole are not consistent with no or rare use of the hand.” AR at



                                          36
        Case 1:20-cv-03902-JLC Document 26 Filed 07/27/21 Page 37 of 43




23. Dr. Dayal’s findings were based on the angiogram of the right upper extremity,

a noninvasive vascular study, and clinical evidence. Id. at 576. Dr. Gross’s findings

on the positive rheumatoid factor and evidence of pain and limited movement

supported Dr. Dayal’s findings. See, e.g., id. at 615–20. Dr. Goldberg also

documented Obremski’s complaints of pain and difficulty when opening handles,

particularly in cold weather. Id. at 568. Additionally, Dr. Jung opined that

Obremski has sensory loss in median nerve distribution in his right dominant hand,

and is therefore limited in his ability to grasp, push/pull, lift/carry, or do other

activities. Id. at 465. Therefore, Dr. Dayal’s finding of no or rare use of the right

hand for fine manipulations is consistent with several findings in the record from

Dr. Gross, Dr. Goldberg, and Dr. Jung.

      The Commissioner contends that the ALJ “appropriately gave ‘little weight’”

to Dr. Dayal’s 2016 assessment that Obremski was “unable to work.” Def. Mem. at

11; AR at 460. In response, Obremski argues the treating medical source findings

cannot be discounted on the primary basis that a finding of disability is reserved to

the Commissioner. Pl. Reply at 2–3. On this point, the Court concludes that the

ALJ appropriately provided “little weight” to the 2016 assessment because the

dispositive question of disability is reserved to the Commissioner as a matter of law.

20 C.F.R. § 404.1527(d) (“We will not give any special significance to the source of

an opinion on issues reserved to the Commissioner . . .”); see also Killings v. Comm’r

of Soc. Sec., No. 15-CV-8092 (AT) (JCF), 2016 WL 4989943, at *13 (S.D.N.Y. Sept.

16, 2016) (because issue of whether plaintiff is able to work is reserved to




                                           37
       Case 1:20-cv-03902-JLC Document 26 Filed 07/27/21 Page 38 of 43




Commissioner, ALJ “was not required to give [treating physician’s opinion] special

weight”), adopted by 2016 WL 6952342 (S.D.N.Y. Nov. 28, 2016). However, while

the ALJ need not credit Dr. Dayal’s opinion on this issue, that “does not exempt

administrative decision makers from their obligation . . . to explain why a treating

physician’s opinion is not being credited.” Snell, 177 F.3d at 134.

      Similarly, the lack of a function-by-function analysis by Dr. Dayal is not a

good enough reason for discounting his opinion, as the Commissioner contends.

Def. Mem. at 11; see also Laureano v. Comm’r of Soc. Sec., No. 17-CV-1347 (SDA),

2018 WL 4629125, at *13 (S.D.N.Y. Sept. 26, 2018) (ALJ erred by assigning “limited

weight” to treating physician’s opinion when physician did not perform function-by-

function analysis). The ALJ, consistent with her duty to develop the record, should

have affirmatively sought such a function-by-function analysis instead of largely

disregarding Dr. Dayal’s findings. Laureano, 2018 WL 1445572, at *13; see also

Parker v. Comm’r of Soc. Sec. Admin., No. 18-CV-3814 (PAE) (HBP), 2019 WL

4386050, at *8 (S.D.N.Y. Sept. 13, 2019). 19 Moreover, there is no per se rule

requiring remand when an ALJ does not perform a function-by-function analysis in

making a disability determination. Cichocki v. Astrue, 729 F.3d 172, 177 (2d Cir.

2013). It therefore follows that there is no per se rule requiring a treating

physician’s opinion to be “totally disregarded for failure to perform that exercise.”




 Additionally, there are other function-by-function analyses from other physicians
19

with access to Obremski’s full medical history, such as Dr. Gross’s Rheumatoid
Arthritis Impairment Questionnaire. See AR at 617–21.

                                          38
       Case 1:20-cv-03902-JLC Document 26 Filed 07/27/21 Page 39 of 43




Stango v. Colvin, No. 14-CV-1007 (CSH), 2016 WL 3369612, at *11 (D. Conn. June

17, 2016); see also Parker, 2019 WL 4386050, at *8.

                    c. The ALJ Failed to Properly Weigh Dr. Teli’s Opinion

      Obremski also argues the ALJ “improperly weighed” the opinion of Dr. Teli

because: (1) ALJs should not rely heavily on one-time consultative physicians;

(2) the ALJ failed to properly consider Dr. Teli’s internist specialty; and (3) without

the records or diagnostic testing, Dr. Teli failed to properly evaluate the “full picture

of the severity” of all of Obremski’s conditions. See Pl. Mem. at 15–16.

      An ALJ is permitted to accord significant weight to a consulting examiner’s

opinion when it is supported by substantial evidence. See, e.g., Colbert v. Comm’r of

Soc. Sec., 313 F. Supp. 3d 562, 577 (S.D.N.Y. 2018) (no error in according “great

weight” to consultative examiner’s opinion where opinion supported by record).

However, the Second Circuit has “cautioned that ALJs should not rely heavily on

the findings of consultative physicians after a single examination.” Selian, 708 F.3d

at 419. Dr. Teli only saw Obremski once for an evaluation, on February 21, 2017.

AR at 571–74.

      Dr. Teli is an internist, as compared to the other physicians in the record who

specialize, such as Dr. Dayal, a vascular surgeon, and Dr. Goldberg, a

rheumatologist. Notably, the ALJ failed to acknowledge any of the doctors’

specializations in her decision.

      In addition, the ALJ accorded Dr. Teli’s opinion “some weight” despite

recognizing that he was not provided any of Obremski’s records or diagnostic tests

and that he did not consider Obremski’s impairments “to the extent that the


                                          39
          Case 1:20-cv-03902-JLC Document 26 Filed 07/27/21 Page 40 of 43




evidence provides – such as rheumatoid arthritis, the claimant’s treatment regimen,

and the claimant’s subjective complaints of pain.” AR at 15, 24. Obremski argues

that the ALJ therefore improperly weighed Dr. Teli’s opinion given his failure to

consider all of Obremski’s impairments documented in the record, including his

level of pain and resulting limitations. Pl. Mem. at 12. The Commissioner counters

that the ALJ’s decision to grant “some weight” to Dr. Teli’s assessment was

appropriate as it was supported by an in-person physical examination. Def. Mem.

at 13.

         It is true that Dr. Teli’s lack of review of prior records does not require his

opinion to be disregarded. See, e.g., Marquez v. Colvin, No. 12-CV-6819 (PKC), 2013

WL 5568718, *13 (S.D.N.Y. Oct. 9, 2013) (opinion of consultative physician need not

be disregarded if physician directly examined claimant despite failing to review

prior records). However, the ALJ should have considered whether Dr. Teli’s opinion

was adequately supported given his lack of review of Obremski’s prior records, and

remand is therefore appropriate on this ground as well. See, e.g., Arzu v. Saul, No.

19-CV-6451 (VSB) (BCM), 2020 WL 9596205, at *19 (S.D.N.Y. Nov. 20, 2020) (ALJ’s

failure to consider that consultative examiner did not review any relevant

diagnostic imaging was “problematic”) (citing Mills v. Berryhill, No. 15-CV-5502

(DLI), 2017 WL 1155782, at *10 (E.D.N.Y. Mar. 27, 2017), adopted by 2021 WL

1947290 (May 12, 2021). 20



20Obremski separately argues that Dr. Teli’s opinion is too vague to determine
what activities he could perform in a work environment as it described him as only
having a “mild” restriction for use of the right hand. Pl. Mem. at 16; AR at 573.

                                             40
       Case 1:20-cv-03902-JLC Document 26 Filed 07/27/21 Page 41 of 43




      In sum, the ALJ improperly relied on Dr. Teli’s opinion to discredit Dr.

Dayal’s assessments because Dr. Teli had not reviewed Obremski’s medical records

or diagnostic tests and failed to perform an analysis as to all of Obremski’s

impairments. In addition, the ALJ failed to consider the limited nature of Dr. Teli’s

consultative evaluation and his lack of a relevant specialization. These legal errors

warrant remand.

                    d. The ALJ’s Application of the Treating Physician Rule
                    Was Not Harmless Error

      The ALJ’s failure to properly analyze Dr. Dayal’s opinions under the treating

physician rule was not harmless. Indeed, the proper application of the treating

physician rule is potentially dispositive in determining whether Obremski is

disabled within the meaning of the Act. See, e.g., Roman v. Saul, No. 19-CV-3688

(JLC), 2020 WL 4917619, at *20 (S.D.N.Y. Aug. 21, 2020) (ALJ’s analysis not

harmless error because had ALJ credited treating physician’s opinion, it may have

resulted in conclusion that claimant could not work). As of 2017, Dr. Dayal opined

that Obremski’s pain resulted in extreme limitations, such as never or rare use of

his right upper extremities to handle objects. AR at 577–78. This opinion is

particularly significant in light of the vocational expert’s testimony that a

hypothetical person who can rarely use their dominant hand would be unable to

perform any of the jobs identified at the hearing. Id. at 224. Therefore, it “‘cannot



This argument lacks merit. Dr. Teli’s report includes a thorough physical
examination, and, inter alia, made direct observations of Obremski’s ability to walk,
stand, squat, rise from his chair, and get on and off the examination table. See AR
at 571–73.


                                          41
          Case 1:20-cv-03902-JLC Document 26 Filed 07/27/21 Page 42 of 43




be said that the ALJ’s analysis of [the treating physician’s] opinion was harmless

error because the [vocational expert] essentially testified that if these opinions were

adopted, [Obremski] would be unable to work.’” Pines v. Comm’r of Soc. Sec., No.

13-CV-6850 (AJN) (FM), 2015 WL 872105, at *10 (S.D.N.Y. Mar. 2, 2015) (citation

omitted), adopted by 2015 WL 1381524 (Mar. 25, 2015)). 21

                                  III. CONCLUSION

        For the foregoing reasons, Obremski’s motion for judgment on the pleadings

is granted, the Commissioner’s cross-motion is denied, and the case is remanded to

the ALJ pursuant to sentence four of 42 U.S.C. § 405(g). On remand, the ALJ

should:

     (1) Provide a comprehensive analysis, including explicit consideration of all of

        the Burgess factors, in determining how much weight to assign to Dr. Dayal’s

        opinions;

     (2) Develop the record by recontacting consultative examiner Dr. Teli to solicit a

        function-by-function assessment and a review of prior medical records to

        clarify his opinion as to the limitations caused by Obremski’s impairments;

     (3) Reassess Obremski’s RFC in light of the appropriate weight to be given to

        each medical opinion; and




21Obremski also contends that the ALJ erred in her evaluation of his subjective
statements. Pl. Mem. at 20. The Court declines to reach this argument given the
other bases for remand discussed above. In any event, on remand, the ALJ should
reevaluate Obremski’s subjective statements after according the proper weight to
his physicians’ opinions and further development of the record.

                                           42
       Case 1:20-cv-03902-JLC Document 26 Filed 07/27/21 Page 43 of 43




   (4) Reevaluate Obremski’s credibility based on an accurate characterization of

      his treatment and the further development of the record.

      The Clerk is directed to grant the motion at Docket Number 17, deny the

Commissioner’s cross-motion at Docket Number 23, and enter judgment for

Obremski.

      SO ORDERED.

Dated: July 27, 2021
      New York, New York




                                        43
